                           Case 3:21-cv-03612-JSC Document 6 Filed 05/19/21 Page 1 of 2



                    1   COOLEY LLP
                        JOSEPH D. MORNIN (307766)
                    2   (jmornin@cooley.com)
                        101 California Street, 5th Floor
                    3   San Francisco, CA 94111-5800
                        Telephone:     (415) 693 2000
                    4   Facsimile:     (415) 693 2222

                    5   TIANA A. DEMAS (New York Bar No. 4210472)
                        (pro hac vice forthcoming)
                    6   (tdemas@cooley.com)
                        SARAH M. TOPOL (New York Bar No. 5654017)
                    7   (pro hac vice forthcoming)
                        (stopol@cooley.com)
                    8   55 Hudson Yards
                        New York, New York 10001-2157
                    9   Telephone:     (212) 479 6000
                        Facsimile:     (212) 479 6275
                   10
                        Attorneys for Plaintiff
                   11   BELLWETHER COFFEE CO.

                   12

                   13

                   14                                  UNITED STATES DISTRICT COURT

                   15                             NORTHERN DISTRICT OF CALIFORNIA

                   16                                      SAN FRANCISCO DIVISION

                   17

                   18   BELLWETHER COFFEE CO.,                          Case No. 3:21-cv-03612-JSC

                   19                     Plaintiff,                    NOTICE OF CHANGE OF ADDRESS

                   20          v.

                   21   JOHN DOES 1–5,

                   22                     Defendant.

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                      NOTICE OF CHANGE OF ADDRESS
                                                                                        CASE NO. 3:21-CV-03612-JSC
                            Case 3:21-cv-03612-JSC Document 6 Filed 05/19/21 Page 2 of 2



                    1               TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR COUNSEL OF

                    2   RECORD:

                    3               PLEASE TAKE NOTICE that, effective June 7, 2021, Cooley LLP will have relocated its

                    4   San Francisco office as shown below:

                    5                      COOLEY LLP
                                           3 Embarcadero Center, 20th Floor
                    6                      San Francisco, CA 94111-4004
                    7               PLEASE TAKE FURTHER NOTICE that our firm’s telephone and facsimile numbers and

                    8   e-mail addresses remain the same.

                    9               All notices and other documents regarding this action should be sent to the above address

                   10   as of June 7, 2021.

                   11   Dated: May 19, 2021                                     COOLEY LLP
                   12

                   13                                                           By: /s/ Joseph D. Mornin
                                                                                    Joseph D. Mornin
                   14

                   15                                                           Tiana A. Demas
                                                                                Sarah M. Topol
                   16
                                                                                Attorneys for Plaintiff
                   17                                                           BELLWETHER COFFEE CO.
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                        250614124
                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                                 NOTICE OF CHANGE OF ADDRESS
 SAN FRANCISCO                                                              2                      CASE NO. 3:21-CV-03612-JSC
